Title: To Alexander Hamilton from James McHenry, 21 January 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, January 21, 1799. Encloses the “Proceedings of two Military Courts, held on Governeurs Island, one a General Court Martial on the 5th of September, the other a Garrison Court Martial on the 25. of the same month” and discusses “certain irregularities … of the said Proceedings.” Asks “Two Questions affecting the Legality of the General Court Martial.… 1st Can the Commandant of a Port or Garrison, where, there are a sufficient number of officers, to form a General Court Martial, as such, order a General Court Martial? 2d Do, or do not, the Rules, and Articles of War, make the Judge Advocate, his Deputy, or some Person properly appointed, to act as Judge Advocate or Recorder, essential to a Court Martial; and as the Proceedings of the aforesaid Court, exhibit no Person, to have acted as Judge Advocate, was the Court properly constituted, and are the proceedings duly authenticated, by the signature of the President of the Court only?”
